

116 HR 5235 IH: To amend the Food and Nutrition Act of 2008 to require States to include a photograph on electronic benefit cards issued to provide supplemental nutrition assistance program benefits.
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5235IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. Grothman (for himself, Mr. Norman, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to require States to include a photograph on electronic
			 benefit cards issued to provide supplemental nutrition assistance program
			 benefits.
	
 1.AmendmentsSection 7(h)(9) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(9)) is amended— (1)in the heading by striking Optional and inserting Mandatory;
 (2)in subparagraph (A) by striking may and inserting shall; and (3)in subparagraph (B) by striking If and all that follows through (A), the and inserting The.
 2.Effective dateThis Act and the amendments made by this Act shall take effect 180 days after the date of the enactment of this Act.
		